EXHIBIT REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Member of Mobile Internet Devices, LLC We have audited the accompanying balance sheet of Mobile Internet Devices, LLC (“the Company”) as of September 30, 2009, and related statements of operations, member’s equity, and cash flows for the period from February 4, 2009 (inception) to September 30, 2009.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of September 30, 2009, and related statements of operations, member’s equity, and cash flows for the period from February 4, 2009 (inception) to September 30, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ JEWETT, SCHWARTZ, WOLFE &
